      Case 1:15-cv-07160-ER Document 22 Filed 05/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARITESHOMA DODOH,
                             Plaintiﬀ,
                                                             JUDGMENT
               – against –
                                                           15 Civ. 7160 (ER)
AGUNLOYE DEVELOPMENT
CORPORATION,
                             Defendant.


RAMOS, D.J.:

       !is action was commenced on September 9, 2015 by the ﬁling of the Complaint by

Ariteshoma Dodoh, pro se. Doc. 2. A copy of the Summons and Complaint was

personally served on the defendant, Agunloye Development Corp., on March 2, 2016, at

4:15 p.m., by delivering to and leaving with Nancy Dougherty, an authorized agent in the

Oﬃce of the Secretary of the State, State of New York, two (2) true copies of the

Summons and Complaint; proof of service was ﬁled on May 5, 2016, Doc. 6. Agunloye

Development Corp. has not answered the Complaint and the time for answering the

Complaint has expired. Dodoh has established, without opposition, its right to collect

amounts due under a loan agreement of September 10, 2009. See Doc. 18.

       Accordingly, it is ORDERED, ADJUDGED AND DECREED: bat Dodoh have

judgment against Agunloye Development Corp. in the liquidated amount of $156,750.00

plus $2395 in costs associated with this action together with prejudgment interest in the

amount of 7.85% per annum from September 9, 2015 through entry of judgement, and

post judgment interest calculated in accordance with 28 U.S.C. § 1961. be Clerk of
         Case 1:15-cv-07160-ER Document 22 Filed 05/20/20 Page 2 of 2




Court is respectfully directed to enter judgment, terminate any open motions, and close
the case.


It is SO ORDERED.


Dated:      May 20, 2020
            New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                            2
